Citation Nr: 1314391	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  05-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from April 1961 to March 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the VA RO in Philadelphia, Pennsylvania, which denied the Veteran's claims for service connection for an acquired psychiatric disorder and sleep apnea.  In August 2007 and July 2010 decisions, the Board remanded the Veteran's claims.

In a December 2011 rating decision, the RO granted service connection for post traumatic stress disorder (PTSD) with depression and cocaine dependence in remission, and evaluated this disability as 70 percent disabling effective January 3, 2002.  There is nothing in the record to indicate that the Veteran has disagreed with the effective date or the disability rating assigned by the RO.  For that reason, those issues are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In April 2012, the issue on appeal was remanded again for further development.  As will be discussed below, the Board does not find the development conducted with regard to this remand to be sufficient in order to adjudicate this claim. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Finally, the Board notes that the Veteran submitted a Declaration of Status of Dependents Form in August 2012.  It does not appear from the record that the RO has addressed this form.  As such, the issue of entitlement to dependent benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the delay, the issue must again be remanded for further development.  In a December 2003 letter, the RO informed the Veteran that his claim for service connection for sleep apnea would be considered to encompass a claim that his sleep apnea condition was aggravated by his PTSD.  As noted above, the RO granted service connection for PTSD in a December 2011 rating decision. 

In this case, an April 2010 VA psychiatric examiner noted that the Veteran manifested chronic insomnia with difficulty going to sleep and remaining asleep, and having increased arousal symptoms that are related to his PTSD.  There was no medical assessment of whether the Veteran's PTSD symptoms related to insomnia aggravated his sleep apnea symptoms.  As such, the Board remanded this issue in April 2012 in order to obtain a medical opinion as to whether it is at least as likely as not that the Veteran's diagnosed sleep apnea condition is due to or aggravated by his service-connected PTSD.

In May 2012, the Veteran underwent a VA examination.  The examiner noted that the Veteran has been diagnosed with obstructive sleep apnea since a sleep study about 15 to 16 years ago.  The examiner noted that the Veteran takes no medications and he is on a BiPAP machine at 10 to 15 centimeters of water.  He had the classical symptoms of sleep apnea with lethargy during the day and poor sleep at night.  The examiner noted that use of the device has greatly improved his sleep and energy during the day.  There are no particular physical findings noted.  No testing was ordered.  The examiner noted that the claims file was not available, but the Veteran is seen at the Philadelphia VA medical center (VAMC), and those records were reviewed.  The examiner stated that he did not have the claims file, so he could not render an opinion about relationship to service.  However, the examiner noted that it is unlikely to be related to PTSD.  There is no pathophysiologic relationship between the two.  

In July 2012, the examiner who conducted the May 2012 VA examination provided another opinion.  He noted that he went through the claims file and found no evidence to support a diagnosis of obstructive sleep apnea while the Veteran was in service in 1961 to 1963.  Therefore, it is unlikely that current sleep apnea is related to service.  The examiner noted that this is dictated under DBQ sleep apnea.  Therefore, medical opinion was not performed.  The examiner directed that this addendum be used in conjunction with the original evaluation. 

The Board notes that the examiner determined in the May 2012 VA examination report that sleep apnea is unlikely to be related to PTSD, and there is no pathophysiologic relationship between the two.  However, the examiner did not give a detailed rationale for this opinion and provided no discussion whatsoever regarding the Veteran's PTSD symptoms related to insomnia.  Moreover, the examiner determined in the July 2012 VA opinion that it is unlikely that the Veteran's current sleep apnea is related to service, as there is no evidence to support a diagnosis of obstructive sleep apnea while the Veteran was in service in 1961 to 1963.  However, the examiner did not give a detailed rationale as to the likelihood that the Veteran's current sleep apnea condition could have been caused by an event or incident during active duty service, regardless of whether the condition first manifested in service or not.  As such, the Board finds that these opinions are inadequate, and this issue must be remanded in order to obtain another medical opinion as to whether the Veteran's sleep apnea condition was caused or aggravated by his active duty service or his service-connected PTSD.

Additionally, available VA treatment records dating from August 2, 2012, to the present should be associated with the claims file or electronic record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain and associate with the claims file any available VA treatment records dating from August 2, 2012, to the present.

2. The Veteran's claims file should again be sent to the May/July 2012 VA examiner for clarification of his opinions.  If the prior examiner is not available, the claims folder should be sent to another examiner for review.  

The examiner is asked to review the claims folder again, to include his May 2012 and July 2012 opinions.  Based on the review, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea condition began in or is related to active duty service.  Please provide a complete explanation for the opinion.

In addition, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is caused by his service-connected PTSD, to include his symptoms of insomnia related to PTSD.  Please provide a complete explanation for the opinion.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD, to include his symptoms of insomnia related to PTSD.  Please provide a complete explanation for the opinion.

The examiner's opinions should be supported by clear and detailed rationales and may include reference to clinical evidence and medical literature if appropriate.

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3. After completion of the development described above and of any other development deemed appropriate, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



